Citation Nr: 0511976	
Decision Date: 04/28/05    Archive Date: 05/11/05	

DOCKET NO.  00-23 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for pain disorder with 
major depression, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1994 to November 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that continued 10 percent 
evaluations for the veteran's service-connected pain disorder 
with major depression and migraine headaches.

An August 1998 RO decision granted service connection for 
pain disorder with major depression and migraine headaches, 
assigning 10 percent evaluations for each effective November 
29, 1997, the day following the veteran's separation from 
active service.  Although the veteran filed a notice of 
disagreement, in August 1999, that may, with consideration of 
38 C.F.R. § 20.305(a)(b) (2004), be considered timely, her 
substantive appeal, received in November 2000 was received 
more than 60 days following the August 2000 issuance of a 
statement of the case, and more than one year after the 
August 1998 RO decision.  Therefore, the April 2000 RO 
decision, appealed by a May 2000 notice of disagreement, is 
the decision currently appealed.

In a June 2004 informal hearing presentation the veteran's 
representative appears to raise claims of service connection 
for multiple separate disabilities including fibromyalgia, 
paralysis of the median, ulnar, and radial nerves of the left 
arm and dorsal nerve of the left foot, and a cystic lesion of 
the left hip.  This is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's service-connected pain disorder with major 
depression is currently manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as depression, anxiety, and chronic sleep 
impairment; her judgment and insight remained fair, she does 
not have circumstantial, circumloculatory, stereotype speech, 
or panic attacks, and her cognitive functions are within the 
normal range.

2.  The veteran's service-connected migraine headaches are 
currently manifested by headaches occurring four times per 
week ranging from moderate to severe in quality approximating 
a characteristic prostrating attack occurring on average of 
once a month.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent, but not greater, 
evaluation for pain disorder with major depression have been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, Part 4, Diagnostic Codes 
9422, 9433 (2004).

2.  The criteria for a 30 percent, but not greater, 
evaluation for migraine headaches have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, Part 4, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects her 
ability to ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, a far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

Pain Disorder with Major Depression.

The veteran's service-connected pain disorder with major 
depression is evaluated under the General Rating Formula for 
Mental Disorders of the Rating Schedule.  This provides that 
a 10 percent evaluation will be assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and inability to 
perform occupational tasks only during periods of significant 
stress, or where symptoms are controlled by continuous 
medication.  A 30 percent evaluation will be assigned where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as:  Depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation will be assigned where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  Flattened affect; circumstantial, 
circumloculatory, or stereotype speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The report of an April 2001 VA psychiatric examination 
reflects that the veteran reported feeling constant worry and 
being depressed.  She indicated that she was losing sleep and 
had frequent awakenings.  On mental status examination she 
was alert and oriented times three.  She was casually attired 
and fairly groomed.  She appeared sad and down.  She was 
verbal and coherent.  She reported feeling anxious, 
irritable, and depressed.  She denied any psychotic symptoms, 
including suicidal ideation or intent.  She also denied 
homicidal thoughts.  Her cognitive functions were within the 
normal range.  Her insight and judgment were fair.  The 
diagnoses included mood disorder, secondary to chronic pain 
for migraine headaches and dysthymic disorder.  The veteran's 
global assessment of functioning (GAF) was indicated to be 
55.  The examiner indicated that the veteran was affected 
both socially and industrially with her level of functioning 
because of her depression and that she needed psychiatric 
help and treatment along with therapy and medication.  VA 
treatment records reflect that the veteran was seen for 
mental health care during 2002.

The Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition (DSM IV) reflects that a GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning such as conflicts with 
peers or co-workers.

With consideration that the VA treatment records, during 
2002, reflect that the veteran continued to be depressed and 
have approximately the same GAF, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
veteran's symptoms related to her pain disorder with major 
depression more nearly approximate the criteria for a 30 
percent evaluation based upon her depression, anxiety, and 
chronic sleep impairment.  In resolving all doubt in the 
veteran's behalf, a 30 percent evaluation is warranted.

However, a preponderance of the evidence is against an 
evaluation greater than 30 percent.  The veteran is generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal.  Any reported memory impairment is 
not more than mild and panic attacks are not indicated.  
Further, judgment and insight continued to be fair.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 30 percent granted herein for 
pain disorder with major depression.

Migraine Headaches.

The report of a January 2000 VA fee-basis neurology 
examination reflects that the veteran reported that she 
continued to have headaches approximately twice each week, 
varying in severity with an incapacitating headache 
approximately once every three months.  She reported a number 
of associated symptoms, including feeling dizzy and off 
balance, blurry vision, and light sensitivity.  She reported 
that these symptoms could occur without the onset of a 
headache.  The impression included probable migraine-type 
headaches that were incapacitating approximately four times 
each year.  Because of her profound neurologic symptomatology 
she might be classified as a complicated migraine.  An EEG 
was normal.  

A November 2000 private treatment report reflects that the 
veteran had intermittent headaches that had increased in both 
severity and longevity since the initial diagnosis.

The report of an April 2001 VA fee-basis neurology 
examination reflects that the veteran reported that her 
headaches were mainly left-sided and characterized by a 
throbbing pain with associated pressure along the left side 
of the face.  During migraines her eyes felt tired and she 
had nausea and occasional vomiting as well as photophobia and 
sonophobia.  Her headaches were occurring four times weekly 
and ranged from moderate to severe in quality.  She reported 
that retiring to a dark quiet room to sleep may help her 
headaches, but she was unable to do this during daytime hours 
because of responsibilities.  The impression included 
migraine headaches with periods of decreased concentration.

The veteran's service-connected migraine headaches are 
evaluated under Diagnostic Code 8100 of the Rating Schedule.  
Diagnostic Code 8100 provides that migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrants a 10 percent 
evaluation.  A 30 percent evaluation will be assigned with 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation will be assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

Although the January 2000 VA fee-basis neurology examination 
report reflects that the veteran had incapacitating headaches 
approximately four times each year, more recent medical 
evidence indicates that the frequency and severity of her 
headaches has increased.  With consideration that the most 
current evidence of record reflects that the veteran has 
multiple headaches weekly with some severe in quality, the 
Board concludes that the evidence is in equipoise with 
respect to whether or not symptoms associated with her 
migraine headaches more nearly approximate the criteria for a 
30 percent evaluation.  In resolving all doubt in the 
veteran's behalf, a 30 percent evaluation for migraine 
headaches is assigned.

However, a preponderance of the evidence is against an 
evaluation greater than 30 percent.  There is no competent 
medical evidence indicating that the veteran has very 
frequent completely prostrating and prolonged attacks that 
are productive of severe economic inadaptability.  Rather, 
the competent medical evidence indicates that her completely 
prostrating attacks are not very frequent in nature.  
Accordingly, a preponderance of the evidence is against an 
evaluation greater than the 30 percent granted herein.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), has held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, where, as 
here, that notice was not provided at the time of the initial 
AOJ decision, the appellant has a right to VCAA content 
complying notice and proper subsequent VA process.

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The VCAA notice was provided to her via August 2003 and June 
2004 letters, as well as the statement of the case and 
supplemental statements of the case, with the January 2005 
supplemental statement of the case providing the veteran with 
VCAA implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The statement of the case and supplemental statements of the 
case informed the veteran of the governing laws and 
regulations.  These together with the aforementioned letters 
informed her of the evidence that was considered in arriving 
at the decision.  The letters also informed her of the 
evidence necessary to substantiate her claim and what 
evidence VA would attempt to provide, as well as information 
and evidence the veteran is expected to provide.  The notices 
also informed her, in substance, that she should provide any 
evidence in her possession that pertained to the claim by 
informing her to send any pertinent treatment records as well 
as any other information relevant to her appeal.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication in April 2000, the content of the 
notices provided to the veteran has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Further, it would have been impossible to have 
provided VCAA notice prior to April 2000, because the VCAA 
had not yet been enacted at that time.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of the claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a notice prior to the 
adjudication is harmless error.

With respect to the VA's duty to assist, the RO has properly 
obtained all VA treatment records.  The veteran has submitted 
evidence of private treatment and has not indicated that any 
other records exist.  The veteran has been afforded multiple 
VA examinations and has indicated that she does not desire a 
hearing.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify her in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case, where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied it's duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
she will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.


ORDER

An increased rating of 30 percent, but not greater, for pain 
disorder with major depression is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

An increased rating of 30 percent, but not greater, for 
migraine headaches is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


